Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 2, 2021.




                                        In The

                         Fourteenth Court of Appeals

                                    NO. 14-21-00059-CR



                   IN RE LEONARD TYRONE TEAL, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 179th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1091458

                           MEMORANDUM OPINION

       January 26, 2021, relator Leonard Tyrone Teal filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Marilyn
Burgess, Harris County District Clerk, to bring relator’s motion for DNA testing to
the attention of the trial court.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      The Harris County District Clerk is not among the parties specified section
22.221(b). See id. § 22.221(b). Moreover, relator has not shown that the issuance
of a writ compelling the requested relief is necessary to enforce our appellate
jurisdiction. See id. § 22.221(a). Therefore, we lack jurisdiction to issue a writ of
mandamus against the Harris County District Clerk

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction. Relator’s motion for leave to file a petition for writ of mandamus is
dismissed as moot.


                                       PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                          2